DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/02/2021 has been accepted and entered. 
Accordingly, claims 27-28 and 31 have been amended, and claim 34 is canceled.
Thus, claims 18-22,24-33 and 35-37 are pending in this application.

Response to Arguments
Applicant’s arguments, see page 8, filed 06/02/2021, with respect to claims 27 and 31, in conjunction with amendments “wherein the MME is further adapted to: transmit to a Home Subscription Server (HSS) of the remote UE an update record message comprising the ID of the remote UE, an identity of the relay UE, and an identity of the MME” and in conjunction with the other limitations in the claims have been fully considered and are persuasive.  The rejection of claims 27, 29 and 31-33 has been withdrawn. 

Allowable Subject Matter
Claims 18-22,24-33 and 35-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Stojanovski et al. (US 2015/0326302 A1) is directed towards Lawful intercept reporting in wireless networks using public safety relays, and teaches a relay device assists in enabling lawful intercept (LI) by reporting, to a LI entity associated with the cellular network, authenticated identities of remote UEs (such as remote UEs connected via proximity services) and identification information that may allow the LI entity to monitor traffic (and/or control statistics related to the traffic) associated with the remote UEs. The authentication of the remote UEs may be performed using a technique that does not require involvement of the cellular network.
Anthony, JR. et al. (US 2014/0044019 A1) is directed towards lawful interception in a mobile data network with data offload at the base station, and teaches Lawful interception (LI) is supported on a flat mobile data network with breakout services at the base station. A first service mechanism at the base station is prevented from breaking out services for subscribers that are part of LI. A second service mechanism in the core network maintains a subscriber list of subscribers that are subject to LI. In response to a PDP context activation by a subscriber on the list, the second service mechanism does not supply PDP context information to the first service mechanism for data breakout thus preventing breakout for the subscriber subject to lawful interception.
Kim et al. (US 2015/0009864 A1) is directed towards lawful interception of D2D communication terminal, and teaches a Lawful Interception (LI) method performed between a network and a terminal operating in Device-to-Device (D2D) communication mode to intercept D2D communication content are 
Baek et al. (US 2014/0213250 A1) is directed towards device to device communication, and teaches the D2D communication method may include: acquiring ProSe ID of the UE or the UE's user, which is used in the D2D communication; generating an expression by using the ProSe ID; broadcasting the generated expression; receiving a direct D2D connection request message from another UE over a core network; sending a direct connection accept message in response to the direct D2D connection request message; and performing the D2D communication with another UE. Accordingly, D2D communication can be efficiently performed.

None of these references, taken alone or in any reasonable combination, teach the claims as amended, and in conjunction with other limitations recited in the claims the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478                                                                                                                                                                                         
/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478